DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A preliminary amendment was received from applicant on 9/02/2022.
3.	No claims are amended.
4.	Claims 1-9 are pending in the application.
5.	The amended Drawings are accepted, except as otherwise noted.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed slots (“the sleeve assembly is slotted”) must be shown or the feature(s) canceled from the claim(s).
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above feature(s) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
9.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
10.	The disclosure is objected to because of the following informalities:
No drawing reference characters correlated to the drawing figures are provided for the feature(s) identified in paragraphs 6 and 7 of this Office Action.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
12.	Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
13.	The claimed feature limitations “the movement”, “the sleeve assembly”, “the sleeve wrap”, “the lee side”, “the rotating flexible mast”, “the majority”, “the open space”, “the mainsail end”, “the otherwise loss of efficiency and drive”, “the base”, “the boom end”, “the mast sleeve wrap and sail track assembly”, “the partial rotation”, “the sail tack area”, “the lee side of mast”, “the foot”, “the fixed mast”, “the rear radius”, “the front to back center” and “the mast section” lack sufficient antecedent basis in independent claims 1-2 and subsequent dependent claims.
14.	Phrases “sail track” and “rotating sail track” are both recited in the claims making it unclear if the same features.  In addition, “a skirt” is recited following “the skirt” in the claims also making it unclear if these are the same features.
15.	That which constitutes “traditional boom” cannot be determined as claimed in claim 2.
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2561253 A).  Wells discloses a sailing boat with a mast [20] and boom [63], wherein open space between the boom [63] and deck (at or near hash line) or coach house has a skirt (sleeve-like member) [60] extending horizontally from the mast to more than half-way to the mainsail end [75] or clew, wherein the skirt reduces the majority of the otherwise loss of efficiency and drive under a traditional boom (presumed boom without such skirt).  Wells does not disclose that a majority of the open space between the boom and deck or coach house receives the skirt; however, the amount of such open space would be dependent on the predetermined distance between the boom and the deck or coach house and horizontal extent of the skirt along the boom as would have been recognized by one of ordinary skill in the art.  The skirt does not inhibit and allows for vertical movement of the boom end.  See Figs. 1-4 and 6.
Allowable Subject Matter
18.	As best understood by the examiner, claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).
19.	As best understood by the examiner, claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.
Conclusion
20.	 The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
Hoyt discloses a sleeve [12] that is wrapped about a mast on a sailing watercraft.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
22.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/11/2022